Citation Nr: 1113607	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  06-14 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from February 1988 to November 1991.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan that found that new and material evidence had not been received to reopen the Veteran's claim for entitlement to service connection for a low back disability.  The Board affirmed the RO denial by a decision dated February 11, 2008.  The Veteran appealed the February 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court), which in a June 30, 2009 Order, granted a June 2009 Joint Motion for Partial Remand of the case to the Board.  Although not specifically stated in the Court's Order, such Remand action serves to vacate that portion of the February 2008 Board decision that declined to reopen a previously denied claim of entitlement to service connection for  a low back disability.  The Court dismissed that portion of the February 2008 Board decision that denied service connection for a dental disability due to dental trauma, including loss of teeth, for compensation purposes.
 
In June 2007, the appellant testified during a Travel Board hearing before the undersigned Veterans Law Judge at the RO. A transcript of that hearing is of record.

The reopened claim of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In an unappealed May 1995 rating decision (the Veteran was notified on May 12, 1995), the RO denied the Veteran's original claim of entitlement to service connection for a low back disability on the basis of no permanent residual disability.

2.  Evidence added to the record since the May 1995 decision, considered in conjunction with the record as a whole, is new, relates to an unestablished fact necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim for entitlement to service connection for a low back disability, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), Court specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim.  The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.

In light of the decision herein reopening the claim for entitlement to service connection for a low back disability, the Board finds that any errors with regard to the VCAA duties to notify and/or assist are harmless. 

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence relevant to the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).


New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c) and 38 C.F.R. § 3.105 (2010), a final decision by the RO may not thereafter be reopened and allowed, in the absence of clear and unmistakable error (CUE), except as provided by 38 U.S.C.A. § 5108, which indicates that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), in the absence of CUE, and absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 C.F.R. § 3.105.

Under applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  The Veteran filed his claim to reopen in 2004.  Therefore, the Board finds that the post August 29, 2001 standard of review should be applied.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

Present disability resulting from disease or injury in service is required to establish entitlement to service connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service connection for a disability, there must be competent evidence of a current disability (medical diagnosis), of incurrence or aggravation of a disease or injury in service (lay or medical evidence), and of a nexus between the in-service injury or disease and the current disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946 and arthritis, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in, or aggravated by, such service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010)

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Legal Analysis

The Veteran asserts that new and material evidence has been submitted to reopen his claim for entitlement to service connection for a low back disability.   The record reflects that in a May 1995 rating decision, the RO denied the Veteran's claim on the basis that although the Veteran's service treatment records showed treatment for back pain, such back pain was shown to be a temporary condition which resolved with treatment, and no permanent residual low back disability was shown after service.  The Veteran was notified of his right to appeal.  However, no appeal was taken from that determination, and there has been no allegation of CUE in that regard.  As such, it is final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the last final denial for in May 1995 includes the Veteran's service treatment records.  Specifically, a June 1989 service treatment record records shows that the Veteran was seen for complaints of back pain, after filling sand bags, and pulled back muscles.  The assessment was "muscle strain."  The Veteran was also seen again in November 1989 with complaints of back pain.  The Veteran stated that he was doing "PT."  Physical examination revealed palpable spasm with an impression of muscle strain.  In June 1991, the Veteran was seen for complaints of pain in his back, but after an objective examination, no assessment was given regarding his back.  A September 25, 1991 service treatment record notes that the Veteran fell yesterday and struck his back, but he did not go to the emergency room.  He complained of stiffness and decreased range of motion.  The assessment was mechanical/blunt trauma.  A document of record, dated November 21, 1991, and signed by the Veteran, indicates that he waived his separation examination.

The evidence of record at the time of the RO's May 1995 denial also included private medical records from Lapeer Regional Hospital which show that the Veteran was seen in late October 1993 for complaints of back pain.  The private medical record, dated October 28, 1993, indicated that the Veteran slipped and injured his back at work.  It was noted that the Veteran had a prior history of back injury.  After performing a physical examination, the physician provided a clinical impression of acute lower back pain.  An X-ray of the veteran's lumbar spine was normal.  Another private medical record, dated October 29, 1993, noted a diagnosis of lumbosacral strain with sciatic nerve irritation on the left.  Additionally, a report of a post-service VA general medical examination performed in April 1995 noted that the Veteran complained of pain in his low back, primarily on the left, which he related to being a paratrooper in the military.  After a physical examination, the examiner's impression was that of pain the low back, for which no cause found.

The evidence added to the record since the May1995 denial for a low back disability, includes Social Security Administration records and VA treatment and VA examination reports dated between 2001 and 2010, which show that the Veteran complained of experiencing back pain on numerous occasions.  Specifically, a July 2004 VA outpatient treatment record noted increasing pain in the Veteran's back.  The assessment was low back pain/radiculopathy, lot of muscle spasm, with history of degenerative arthritis in the back and injury while in the service.   An August 2004 VA examination treatment record noted complaints of chronic back discomfort with an assessment of low back pain.  An April 2005 VA discharge summary shows an Axis III diagnosis of disk disease with low back pain.  A March 2009 neurology notes show that the Veteran had a chronic aching pain along the left lumbar flank that was aggravated by movements of his back.  Additionally, June 2009 and January 2010 VA mental treatment records show that the Veteran had Axis III diagnoses of osteoarthritis, lumbago, and lumbosacral spondylosis without myelopathy. 

The Board finds this additional evidence is new, in that it was not previously of record.  The evidence is also material because it shows that since service, the Veteran complained of chronic low back pain on numerous occasions and has been diagnosed with osteoarthritis, lumbago, disk disease, and lumbosacral spondylosis without myelopathy.  The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing low back pain).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  For the purpose of reopening the claim, the Veteran is presumed credible in this regard. 

The Veteran's claim was previously denied because the Veteran's in-service back pain was deemed to be a temporary condition which resolved with treatment, and no permanent residual low back disability was shown after service.  The Board finds that the evidence added to the record since the last final denial, when considered in conjunction with the record as a whole, does raise a reasonable possibility of substantiating the claim, and as such, is new and material evidence to reopen the claim.

Thus, new and material evidence has been received, and the claim is reopened.  To this extent only, the appeal is allowed.


ORDER

New and material evidence having been received, the appeal to reopen the claim for service connection for a low back disability, to this extent, is granted.


REMAND

VA must make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 C.F.R. § 3.159 (2010).  

Such assistance includes the obligation to obtain ongoing treatment records while a claim is pending.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992). Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran asserts that service connection is warranted is for a low back disability.  The record reflects that the Veteran complained of low back pain in service, and that since 1993, he has complained of low back pain that has variously been diagnosed as lumbosacral strain with sciatic nerve root irritation, disk disease, osteoarthritis, lumbago, and lumbosacral spondylosis without myelopathy.  

With respect to an in-service injury or disease, the Veteran's service treatment records show the Veteran complained of experiencing back pain on several occasions.   Specifically, a June 1989 service treatment record records shows that the Veteran was seen for complaints of back pain, after filling sand bags, and pulled back muscles.  The assessment was "muscle strain."  The Veteran was also seen again in November 1989 with complaints of back pain.  The Veteran stated that he was doing "PT."  Physical examination revealed palpable spasm with an impression of muscle strain.  In June 1991, the Veteran was seen for complaints of pain in his back, but after an objective examination, no assessment was given regarding his back.  A September 25, 1991 service treatment record notes that the Veteran fell yesterday and struck his back, but he did not go to the emergency room.  He complained of stiffness and decreased range of motion.  The assessment was mechanical/blunt trauma.  

An October 2004 VA Form 21-4138 (Statement in Support of Claim) also shows that the Veteran indicated that he injured his back during training exercises during a jump exercise at Ft. Bragg, North Carolina.  The Board observes that the Veteran's DD 214 shows that he received a parachutist badge and thus, finds that it would be consistent with the circumstances of his service for him to have had to jump from airplanes, helicopters, etc.  See 38 U.S.C.A. § 1154.

A review of the record shows that although the Veteran has contended that his current back disability is due to his documented in-service symptomatology and/or to parachute jumping during training exercises, there is no evidence that any examiner, private or VA, has provided an opinion as to the etiology of the Veteran's current condition.  The Board finds that such an opinion is necessary in order to properly adjudicate the Veteran's claim.  Therefore, the Board finds that the claim must be remanded for a VA examination and clinical opinion as to the nature and etiology of the Veteran's current back disability

The Board also observes additional VA treatment records have been associated with the Veteran's claims file since the issuance of a Statement of the Case in November 2005.   Therefore, the RO should locate and associate with the Veteran's claims file any outstanding in-patient or ongoing outpatient VA treatment records.
 
Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the issue on appeal, in accordance with the decision in Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as well as 38 U.S.C.A. 5102, 5103, and 5103A, 38 C.F.R. § 3.159, and any other applicable legal precedent.  Specifically, the appellant and his representative should be informed as to the information and evidence necessary to substantiate his claim for service connection for a low back, including which evidence, if any, the Veteran is expected to obtain and submit, and which evidence will be obtained by VA.  Additionally, the Veteran should be advised of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim.  He must also be provided the criteria for consideration in the assignment of a disability rating and an effective date in the event of award of the benefit sought.

2.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his low back disability since service.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.

3.  All pertinent treatment records from the Saginaw, Michigan VA Medical Center and any other pertinent VA facility should be obtained and associated with the Veteran's claims file, to particularly include dated from November 2009.  If no records are available, it must be so indicated in the claims file.

4.  The Veteran should be afforded a VA examination by the appropriate specialist to determine the nature and etiology of any current low back disability.  All necessary tests should be performed.  All current low disabilities should be identified.  

The examiner should be requested to furnish an opinion as to whether it is at least as likely as not that any currently diagnosed low back disability is related to any incident of service including parachute jumping and the documented complaints of, and treatment for, back pain in 1989 and 1991.  

The rationale for all opinions expressed should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

5.  Following completion of the above, adjudicate the reopened claim of entitlement to service connection for a low back disability.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


